               ,,,.
t,'   i   l    e.)
          AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Pagelofl   IF
                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                              JUDGMENT IN A CRIMINAL CASE
                                               V.                                     (For Offenses Committed On or After November I, 1987)


                               Brayan Martinez-Hernandez                              Case Number: 3:19-mj-23268




          REGISTRATION NO. 88184298
                                                                                                                   AUG 1 4 2019
          THE DEFENDANT:
           IZl pleaded guilty to count(s) 1 of Complaint
                                                    ---~------------h,,-,n-ii:ii",c,;;;.,~"ciir~f,i-r,'¥n,~=+-
              D was found guilty to count(s)                                          BY
                      after a plea of not guilty.
                      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                   Nature of Offense                                                           Count Number(s)
          8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

              D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
              D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                        1~TIME SERVED                              D _ _ _ _ _ _ _ _ _ days

              IZl     Assessment: $10 WAIVED IZl Fine: WAIVED
              IZl     Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the     defendant's possession at the time of arrest upon their deportation or removal.
              D       Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Wednesday, August 14, 2019
                                                                                    Date of Imposition of Sentence



                                                                                    Hiti1.LOCK
                                                                                    UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                    3: 19-mj-23268
